FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                     NOV 18 2017
                                                                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: UNITED STATES OF AMERICA;               No.   17-72917
DONALD J. TRUMP; U.S.
DEPARTMENT OF HOMELAND                         D.C. Nos. 3:17-cv-05211-WHA
SECURITY; ELAINE C. DUKE.                                3:17-cv-05235-WHA
______________________________                           3:17-cv-05329-WHA
                                                         3:17-cv-05380-WHA
UNITED STATES OF AMERICA;                                3:17-cv-05813-WHA
DONALD J. TRUMP; U.S.                          Northern District of California,
DEPARTMENT OF HOMELAND                         San Francisco
SECURITY; ELAINE C. DUKE, in her
official capacity as Acting Secretary of the   ORDER
Department of Homeland Security,

                Petitioners,
 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

                Respondent,

REGENTS OF THE UNIVERSITY OF
CALIFORNIA; JANET NAPOLITANO,
In her official capacity as President of the
University of California; STATE OF
CALIFORNIA; STATE OF MAINE;
STATE OF MINNESOTA; STATE OF
MARYLAND; CITY OF SAN JOSE;
DULCE GARCIA; MIRIAM GONZALEZ
AVILA; VIRIDIANA CHABOLLA
MENDOZA; NORMA RAMIREZ;
COUNTY OF SANTA CLARA;


SMR/MOATT
SERVICE EMPLOYEES
INTERNATIONAL UNION LOCAL 521;
JIRAYUT LATTHIVONGSKORN;
SAUL JIMENEZ SUAREZ,

                 Real Parties in Interest.

Before: WARDLAW, GOULD, and WATFORD, Circuit Judges.

      The court has received the government’s November 17, 2017 emergency

stay motion. The response to the motion is due Monday, November 20, 2017, at

12:00 p.m. PST, and the optional reply is due Monday, November 20, 2017, at

5:00 p.m. PST.

      In addition to all other issues the parties wish to raise in the response and

reply, the parties shall address whether this court has jurisdiction to grant a stay of

proceedings, or whether the motion for a stay should instead be filed in the district

court. See Ellis v. U.S. Dist. Court, 360 F.3d 1022 (9th Cir. 2004) (en banc).




SMR/MOATT                                    2